Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art being Carbonini et al. (US 20080264266 A1) disclosing a coffee machine comprising an elastic means (spring) and a support that is attached to a bottom surface of the brewing cylinder and Haslacher et al. (EP2764804 A1) being another similar prior art disclosing a coffee machine comprising a brewing cylinder (5, Fig. 3a) and a movement system (Fig. 3a) of said brewing cylinder (5) comprising a nut screw (coupling element 55, Fig. 3a) engaged with a motorized screw (7, Fig. 3a). Carbonini et al. and Haslacher et al. fails to teach or suggest a coffee machine comprising “an auxiliary nut screw (14) configured for engagement with said motorized screw (9) and guided in translation along said motorized screw (9); and an elastic element (15) in tension between and engaging said nut screw (8) and said auxiliary nut screw (14), whereby said elastic system (13) provides for compensation of mechanical backlash between threads of said motorized screw (9) and said nut screw (8)” as required of independent claim 1. Carbonini et al. and Haslacher et al. fails to teach or suggest a coffee machine comprising “a movement system of said brewing cylinder (2) comprising … a support (7) of the brewing cylinder (2) that attaches the brewing cylinder (2) to the nut screw (8), where said nut screw (8) carries said support (7) of the brewing cylinder (2); wherein said nut screw (8) has a support pin (12) in rotation of said support (7) of the brewing cylinder (2)” as required of independent claim 13. There are no obvious reasons to modify independent claims 1 and 13 to have the missing features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761